 


109 HR 6362 IH: To amend the Clean Air Act to exclude agricultural particulates from the national ambient air quality standards for particulate matter, and for other purposes.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6362 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Clean Air Act to exclude agricultural particulates from the national ambient air quality standards for particulate matter, and for other purposes. 
 
 
1.Exlcusion of agricultural particulates from NAAQS for PMSection 109 of the Clean Air Act (42 U.S.C. 7409) is amended by adding the following new subsection at the end thereof: 
 
(d)No national ambient air quality standard prescribed after January 1, 2006, for particulate matter other than fine particulate matter, shall apply to any ambient mix of particulate matter the majority of which is rural windblown dust and soils and particulate matter generated by agricultural sources. For the purposes of this subsection, the term agricultural sources means crop production and animal production within the meaning of the United States Bureau of Census North American Industry Classification Sustem..  
 
